Citation Nr: 1546606	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for disabilities of the left and right hands and fingers, to include osteoarthritis (OA).  

2.  Entitlement to service connection for left and right knee disabilities.  

3.  Entitlement to separate disability ratings for neurological impairment resulting from service-connected multilevel lumbar disc disease, for the period from April 17, 2007, to February 4, 2014.  

4.  Entitlement to separate disability ratings for neurological impairment resulting from service-connected multilevel lumbar disc disease, for the period from February 5, 2014, to October 28, 2014.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2007 and May 2012 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a Board hearing in September 2013.  Before the scheduled Board hearing, he asked that it be postponed.  The hearing was postponed until January 2014.  Prior to the rescheduled date of the hearing, the Veteran indicated that he would not attend the hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2015).  

In a May 2014 decision, the Board denied service connection for a neck disability and also denied an increased disability rating in excess of 40 percent disabling for multilevel lumbar disc disease, including consideration of whether separate ratings for associated neurological symptoms were warranted.  The claims of whether new and material evidence had been received to reopen the claim for service connection for bilateral ankle disabilities, as well as for service connection for disabilities of the left and right hands and fingers, as well as left and right knee disabilities and for TDIU were remanded for further development.  
The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and, in an Order dated in May 2015, the Court vacated that part of the Board's decision that "denied a separate rating based on neurological symptoms of his service-connected multilevel lumbar disc disease, currently rated as 40 percent disabling," because the Board failed to "provide an adequate statement of reasons or bases, insofar as it did not accurately assess the medical evidence of record in its determination of whether [the Veteran] is entitled to a separate rating for his back disability based on neurological symptoms that are potentially related to his back condition," pursuant to a Joint Motion for Partial Remand (JMR).  

The JMR did not mention that the Board failed to properly consider any range of motion findings, or evidence of incapacitating episodes, pertaining to the Veteran's service-connected multilevel lumbar disc disease.  In Carter v. Shinseki, 26 Vet. App. 534 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F. 3d 1342 (Fed. Cir. 2015), the Court held that "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Id. at 542-43 (citations omitted).  Accordingly, the Board will focus on the issue of whether a separate disability rating for neurological impairment resulting from service-connected multilevel lumbar disc disease is warranted, and not disturb the 40 percent rating for service-connected multilevel lumbar disc disease pursuant to 38 C.F.R. § 4.71a Diagnostic Codes 5243-5242.  

In addition, the Veteran did not pursue an appeal as to that part of the Board's decision that denied service connection for a neck disability.  The JMR indicated that the appeal of this matter was abandoned and it should be dismissed.

While the above claim was pending, a September 2015 rating decision granted service connection for radiculopathy of both the right and left lower extremities, involving the sciatic and femoral nerves, and assigned separate 20 percent disability ratings for the individual nerve involvement in each lower extremity, effective from October 29, 2014.  As the Veteran has as yet expressed no disagreement with the assigned disability ratings for these disabilities or the effective dates, they are not for appellate consideration.  

As the separate 20 percent disability ratings assigned for the bilateral lower extremity neurological impairments were made effective from October 29, 2014, rather than from the entire appellate period from which the question of separate ratings arose, when the Veteran's filed his claim for an increased disability rating for his low back disability, on April 17, 2007, the appeal of whether entitlement to separate neurological disability ratings are warranted from April 17, 2007, to October 28, 2014, remains pending.  The issue has been recharacterized to comport with the evidence of record.  

During the course of the Veteran's appeal, with the grant of separate 20 percent disability ratings for sciatic and femoral radiculopathy of the right and left lower extremities, a 100 percent combined schedular rating has been effective from October 29, 2014.  Since this grant does not represent a total grant of benefits sought on appeal, the claim for TDIU remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability was remanded for issuance of a statement of the case (SOC).  In October 2015, the SOC was issued.  However, the Veteran has not yet perfected an appeal as to this issue.  38 C.F.R. §§ 19.30, 19.32, 20.302.  Accordingly, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability is not before the Board.  

The claim for service connection for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Any current disability the left and right hands and fingers did not have its onset in service; OA of the fingers or hands was not manifest to a compensable degree within the one-year period following separation from service; and the current disabilities of the left and right hands and fingers are unrelated to any injury, disease, or event in service.  

2.  Resolving all reasonable doubt in the Veteran's favor, from April 17, 2007, to February 4, 2014, there is objective evidence of pain and numbness of the bilateral lower extremities manifested by mild incomplete paralysis of the sciatic nerve.  

3.  Resolving all reasonable doubt in the Veteran's favor, from April 17, 2007, to February 4, 2014, there is objective evidence of pain and numbness of the bilateral lower extremities manifested by mild incomplete paralysis of the femoral nerve.  

4.  Resolving all reasonable doubt in the Veteran's favor, since February 5, 2014, there is objective evidence of pain and numbness of the bilateral lower extremities manifested by moderate incomplete paralysis of the sciatic nerve.  

5.  Resolving all reasonable doubt in the Veteran's favor, since February 5, 2014, there is objective evidence of pain and numbness of the bilateral lower extremities manifested by moderate incomplete paralysis of the femoral nerve.  

6.  Resolving all reasonable doubt in the Veteran's favor, effective January 31, 2015, the Veteran's service-connected disabilities prevented him from engaging in employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disabilities of the left and right hands and fingers, to include OA, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, from April 17, 2007, to February 4, 2014, the criteria for a separate 10 percent disability ratings, and no higher, for left and right lower extremity radiculopathy involving the sciatic nerves have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 5235-5243, 8520, 8526 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, from April 17, 2007, to February 4, 2014, the criteria for a separate 10 percent disability ratings, and no higher, for left and right lower extremity radiculopathy involving the femoral nerves have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 5235-5243, 8520, 8526 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for separate 20 percent disability ratings, and no higher, for left and right lower extremity radiculopathy involving the sciatic nerves have been met for the period from February 5, 2014, to October 28, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, DCs 5235-5243, 8520 (2015).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for separate 20 percent disability ratings, and no higher, for left and right lower extremity radiculopathy involving the femoral nerves have been met for the period from February 5, 2014, to October 28, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, DCs 5235-5243, 8526 (2015).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU effective January 31, 2015, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.655(b), 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2007 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA examinations to evaluate his back and lower extremities in June 2007, March 2010, February 2014, August 2014 and September 2015.  Pursuant to the Board's May 2014 remand, a VA examination was conducted in December 2014 to address the etiology of the Veteran's disabilities of the hands and fingers.  The February 2014, August 2014 and September 2015 VA examiners further opined on the impact of the Veteran's service-connected disabilities on his employability.  The examinations, along with the medical opinions, in aggregate, are sufficient evidence for deciding the claims.  The reports for the claimed disabilities are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.


II. Analysis

Service Connection

The Veteran and his representative assert that service connection is warranted for disabilities of the bilateral hands and fingers, to include OA, because the current disabilities were either incurred in service or are the result of an in-service cold injury to the hands.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records show no left or right hand or any finger complaints, findings, treatment or diagnoses.  Although he was treated for a cold injury to the feet in December 1973, there is no indication that his hands or fingers were also injured at that time or that he suffered any cold injuries to the hands at any other time during active duty.  The Veteran's March 1981 Discharge examination report shows that a clinical evaluation of the upper extremities was normal.  

The earliest relevant post-service treatment record, a May 1987 VA treatment record, indicates that he complained of numbness in his left hand and pain in his chest.  The examination did not address the left hand numbness.  In November 1998, the Veteran complained of the new onset of constant numbness in the left hand and left index finger with sharp pain in the elbow when he shot a basketball.  Examination revealed positive strength and range of motion to all extremities and the Veteran was able to differentiate between sharp and soft pressure at his index finger.  

VA and private treatment records show he complained of numbness and tingling sensations in his hands and arms in April 2001.  He complained of decreased strength, numbness and tingling in the right arm and hand in January 2002.  He was diagnosed with carpal tunnel syndrome the following month.  Subsequent treatment records show intermittent complaints with diagnosed carpal tunnel syndrome in both wrists, although a May 2005 VA EMG/NCV study of the upper extremities was normal with no evidence of neuropathy.  

A February 2007 VA treatment record indicates that the Veteran complained of pain in his fingers that had its onset in 2004.  X-ray studies revealed OA involving both hands.  A December 2008 VA treatment record indicated that there were no signs of carpal tunnel syndrome in recent EMG studies while x-ray studies of the cervical spine revealed neural foraminal encroachment.  The assessment was cervicalgia.  February 2009 VA EMG/NCS studies of the upper extremities were also normal.  The examiner opined that the Veteran had a possible peripheral nerve injury that may have occurred during a motor vehicular accident in May 2008.  

Subsequent VA treatment records continue to note the Veteran's intermittent complaints of numbness and tingling in the fingers and thumbs of both hands, as well as his history of having sustained a frost bite injury to his hands during service.  Despite an April 2011 treatment record indicating there was no radiographic evidence of any cold injury, a July 2011 VA treatment record shows a diagnosis of bilateral cold hand injuries.  

In December 2014, the Veteran underwent a VA examination of his hands and fingers.  The examiner noted the Veteran's history of an inservice cold injury and the Veteran's statement that he did not seek treatment for the injury during service.  The examiner further noted that the Veteran had recently been diagnosed with OA of the fingers.  The examiner noted that there was no evidence of a cold injury to the bilateral hands on examination.  The examiner opined that it was less likely than not that the Veteran's current disabilities of the hands and fingers were incurred in service or related to any inservice injury, noting that there was no evaluation, diagnosis or treatment for cold injuries to the hands during the Veteran's active duty and that it was likely that his bilateral hand OA was caused or etiologically related to his occupation as a small arms repairman, repetitive hand motion and his advancing age.  The examiner stated that he was unable to link the Veteran's OA to his military service.  

The evidence shows that there is no diagnosis of arthritis of the hands or fingers in service or within a year of separation.  The first report of OA is the February 2007 VA treatment record, 26 years after the Veteran's separation from service.  As the evidence does not show OA of the bilateral hands or fingers to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

Although VA treatment records since 2011 frequently noted the Veteran's stated history of an inservice cold injury to the hands and fingers and often show diagnoses of such, the Board finds the December 2014 VA examiner's opinions to be the most probative evidence, as they are predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the onset of his symptoms and regarding his account of an inservice cold injury to the hands, and the opinions are supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  The December 2014 VA examiner also explained that there was no evidence of any bilateral hand or finger complaints, concerns or disability in service, and at discharge.  The examiner further attributed his current OA of the fingers to his post-service employment as a small arms repairman and to his advancing age.  

In contrast, the VA treating examiners, while noting the Veteran's reported history and symptoms, do not provide any rationale for why the Veteran was diagnosed with cold injuries to the hands.  Although the VA treatment records showing diagnoses of cold injury to the hands are probative evidence of an etiological link to the Veteran's service, the most probative medical evidence of record does not find that the Veteran's current OA of the fingers and hands are etiological linked to his service or any incident therein.  

The only other evidence of record supporting the Veteran's claim is his statements.  Even if those statements could be read as claiming an onset of his current left and right hand and finger disabilities in service after sustaining a cold injury and continuity of symptomatology since service, that history is substantially rebutted by the normal clinical examination of the upper extremities at discharge from service, and the history he has provided various medical providers over the years, which initially did not include a history of any cold injury to the hands in service and initially noted a history of the onset of his symptoms in 2004.  VA treatment records do not indicate a history of an inservice cold injury to the hands prior to 2011.  

Thus, the Board finds that there is evidence of record from the discharge examination report to private and VA treatment records after service that contradict the current assertions of an inservice cold injury to the hands and continuity of symptomatology since that time.  As a result, the Board finds the Veteran's lay statements, to the extent they address incurrence of an inservice cold injury to the hands and fingers and post-service continuity of symptomatology of bilateral hand and finger complaints, to not be credible.  

To the extent that the lay statements from the Veteran address the etiology of his current left and right hand and finger disabilities, the Board finds that the statements are not competent evidence as the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the claimed left and right hand and finger disabilities.  Determining the etiology of the left and right hand and finger disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Again, the most probative medical opinion to address the medical relationship, if any, between the Veteran's bilateral hand and finger disabilities, to include OA, and service weighs against the claim.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for left and right hand and finger disabilities, to include OA, on a direct basis.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Separate Disability Ratings for Neurological Symptoms of Service-Connected Low Back Disability from April 17, 2007, to October 28, 2014.  

Throughout the pendency of the appeal, the Veteran and his representative contend that he has had neurological impairments associated with his service-connected multilevel lumbar disc disease that warrant separate disability ratings.  He contends that his service-connected back disability has caused episodic bladder and bowel incontinence and radiculopathy in both lower extremities with symptoms of radiating pain, numbness and weakness.  

As previously indicated, separate 20 percent disability ratings for left and right lower extremity radiculopathy involving the sciatic nerve and separate 20 percent disability ratings for left and right lower extremity radiculopathy involving the femoral nerve have been granted for the period from October 29, 2014.  The remaining aspect of this separate rating question is whether separate disability ratings for left and right lower extremity radiculopathy are warranted for the rating period from April 17, 2007 to October 28, 2014.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations also require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The present appeal involves a disability of the musculoskeletal system.  The Veteran currently has a 40 percent disability rating under DC 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be rated under an appropriate diagnostic code.  

Neurological manifestations are generally rated by analogy to neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.20, 4.124a (2015).  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

Neurological manifestations rated by analogy to neuralgia of the femoral nerve are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8526, for paralysis of the anterior crural nerve.  See 38 C.F.R. §§ 4.20, 4.124a (2015).  Under Diagnostic Code 8526, disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe, respectively.  Complete paralysis of the anterior crural nerve, which is rated as 40 percent disabling, contemplates paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

Bowel or bladder impairment

In this case, there are no objective findings of bowel or bladder impairment noted in the examination reports or in VA treatment records during the pendency of the appeal, despite the Veteran's intermittent reports of a 10-year history of episodic bladder and bowel incontinence, noted in September 2011 and April 2012.  However, other VA treatment records during this period show the Veteran denied any bladder or bowel incontinence, and the February 2014 and August 2014 VA examiners found no evidence of associated bladder and bowel problems.  

Although the Veteran is competent to report symptoms of episodic bladder and bowel incontinence, his statements are not competent evidence that the reported episodes were the result of his low back disability as the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the etiology of his episodic bladder and bowel incontinence is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nonetheless, the record does not contain objective evidence of any neurological abnormalities causing bladder and bowel incontinence.  Therefore, a separate rating based on bladder or bowel incontinence is not warranted at any time during the pendency of the appeal.  


April 17, 2007, to February 4, 2014

Prior to February 5, 2014, VA treatment records and VA examination reports show evidence of neurological abnormalities in the lower extremities to no more than a mild degree.  Specifically, during the June 2007 VA examination, the Veteran complained of low back pain radiating into the right buttock.  However, physical examination revealed no focal neurologic deficits.  The examiner also noted that an earlier August 2006 EMG test of both lower limbs was normal with normal nerves and normal muscles in both legs.  An October 2006 MRI showed no spinal stenosis and no neural foraminal narrowing.  A July 2007 VA CT report noting nerve root compression in the lumbar spine is the only objective evidence of any neurological finding.  The Board concludes that after resolving all reasonable doubt in favor of the Veteran, this finding, when considered with the Veteran's frequent complaints of radiating pain, numbness and tingling in the lower extremities, as well as assessments of lumbar radiculopathy with lower extremity symptoms warrants 10 percent ratings for the Veteran's neurological disabilities of the sciatic nerves of the right and left lower extremities, as well as separate 10 percent disability ratings for his neurological disabilities of the femoral nerves of the right and left lower extremities.  However, higher ratings are not warranted as moderate incomplete paralysis of the sciatic nerve and femoral nerve has not been shown.  In fact, a March 2010 VA examination for residuals of cold injuries revealed normal motor strength in both legs, with normal reflexes, no sensory deficits and normal peripheral nerves.  Subsequent VA treatment records continue to show no evidence of weakness or sensory defects in the lower extremities despite the Veteran's ongoing complaints and diagnoses of radiculopathy into both lower extremities.  

Accordingly, effective from April 17, 2007, to February 4, 2014, 10 percent ratings for the Veteran's neurological disabilities of the sciatic nerves of the right and left lower extremities, as well as separate 10 percent disability ratings for his neurological disabilities of the femoral nerves of the right and left lower extremities, but no higher, are granted.  38 C.F.R. §§ 4.7, 4.124a, DCs 8520, 8526.



From February 5, 2014, to October 28, 2014

During the Veteran's VA examination, conducted on February 5, 2014, physical examination revealed he had weakened muscle strength of 4/5 in both lower extremities.  A straight leg raising test was positive and there was decreased sensation in the bilateral feet.  There was evidence of moderate radiculopathy in both lower extremities, as well as severe paresthesias and/or dysesthesias in both legs.  There was also moderate numbness in both legs.  The examiner opined that there was moderate radiculopathy in both lower extremities involving both the sciatic and femoral nerves of both legs with no other neurological symptoms.  

The August 2014 VA examiner determined that the Veteran had moderate incomplete paralysis of the right sciatic nerve and mild incomplete paralysis of the left sciatic nerve.  The examiner did not find any neurological abnormalities of the bilateral femoral nerves.  Thus, the Board concludes that there is objective evidence of neurological abnormalities of both the sciatic and femoral nerves of the left and right lower extremities. 

The Board concludes that, from February 5, 2014, to October 28, 2014, separate 20 percent disability ratings are warranted for the Veteran's neurological disabilities of the sciatic nerves of the right and left lower extremities, as well as separate 20 percent disability ratings for his neurological disabilities of the femoral nerves of the right and left lower extremities because, as of February 5, 2014, the record contains objective evidence of the Veteran's neurological abnormalities which the examiner determined were of moderate severity.  Despite the August 2014 VA examiner finding no more than mild incomplete paralysis of the sciatic nerve of the left leg and no abnormalities of either femoral nerve, a subsequent September 2015 VA examiner again found objective evidence of moderate neurological abnormalities of both the sciatic and femoral nerves of both lower extremities.  Thus, resolving doubt in the Veteran's favor, the Board finds that the Veteran's radiating pain and numbness of the right and left lower extremities manifested by moderate incomplete paralysis of the sciatic nerve in both the left and right lower extremities warrants separate 20 percent disability ratings, as does the evidence of moderate incomplete paralysis of the femoral nerve in both the left and right lower extremities. 

The Veteran's neurologic abnormalities do not warrant separate ratings in excess of 20 percent because the evidence does not show that his symptoms are moderately severe for the sciatic nerve of either leg, or severe for the femoral nerve of either leg.  

Accordingly, the Board concludes that the Veteran's neurological disabilities of the sciatic nerve of the right and left lower extremities, and the neurological disabilities of the femoral nerve of the right and left lower extremities, warrant separate 20 percent ratings, and no more, under DC 8520 and DC 8526, from February 5, 2014, to October 28, 2014.  

Extraschedular

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's neurological impairment of the bilateral lower extremities resulting from his service-connected multilevel lumbar disc disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

In this case, the Board finds that the rating criteria to evaluate his neurological impairment reasonably describe the Veteran's disability level and symptomatology.  The criteria, 38 C.F.R. § 4.124a, DCs 8520 and 8526 reasonably describe the Veteran's disability level and symptomatology related to his multilevel lumbar disc disease and impairment of the sciatic and femoral nerves, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  The Board has described above the manifestations of his neurological impairment and has found that such fall within the criteria for a mild degree until February 5, 2014, and a moderate degree thereafter.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration must be given to a Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran was granted a 100 percent rating effective October 29, 2014.  However, a claim for TDIU is considered part of his April 17, 2007 claim for an increased disability rating for his back and raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board will consider whether the Veteran is entitled to a TDIU during the course of his appeal.
The Veteran's service-connected disabilities are multilevel lumbar disc disease, evaluated as 40 percent disabling; residuals of a cold injury to the right lower extremity, evaluated as 20 percent prior to March 13, 2013, and 30 percent since; residuals of a cold injury to the left lower extremity, evaluated as 20 percent prior to March 13, 2013, and 30 percent since; radiculopathy of the left lower extremity involving the sciatic nerve, evaluated as 10 percent from April 17, 2007 and 20 percent disabling from February 5, 2014, (in light of the current determination); radiculopathy of the right lower extremity involving the sciatic nerve, evaluated as 10 percent from April 17, 2007 and 20 percent disabling from February 5, 2014, (in light of the prior determination), radiculopathy of the left lower extremity involving the femoral nerve, evaluated as 10 percent from April 17, 2007 and 20 percent disabling from February 5, 2014, (in light of the current determination); radiculopathy of the right lower extremity involving the femoral nerve, evaluated as 10 percent from April 17, 2007 and 20 percent disabling from February 5, 2014, (in light of the current determination); tinnitus, evaluated as 10 percent, surgical scar status post right hemilaminotomy, 0 percent prior to October 29, 2014, and 10 percent since, and bilateral hearing loss, 0 percent.  His combined evaluation is at least 70 percent disabling effective April 17, 2007.  Thus, the Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25.  

The remaining question before the Board is whether the Veteran was unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  

The Board notes that the Veteran submitted an actual claim for TDIU in March 2013.  At that time he stated that he was currently working 40 hours a week and had completed 4 years of college.  

A February 2014 VA examiner opined that the Veteran's service-connected residuals of a cold injury to the feet functionally diminished his ability to work by limiting his position sense of the lower extremities and loss of tactile sensation of the feet, causing balance and ambulation difficulty.  The examiner further opined that the Veteran's back condition made him unable to stand greater than 30 minutes or ambulate greater than 25 yards due to pain and fatigue.  He was also unable to stoop and pick up items weighing more than 20 pounds without pain.  He would need to change positions frequently while sitting and take frequent breaks due to his inability to remain standing for extended periods of time.  

An August 2014 VA examiner noted that the Veteran was working 40 hours a week and opined that his service-connected low back disability and peripheral neuropathy disabilities impaired his ability to stand longer than a half to one hour, walk longer than one mile, and bike more than 10 to 20 minutes.  

During the Veteran's December 2014 VA examination, the examiner noted that the Veteran was currently employed as a repairman of small arms.  The examiner opined that the Veteran's service-connected disabilities would not render him unemployable and further opined that he likely could continue to work within his present occupation.  

In February 2015, the Veteran submitted another VA application for TDIU and while noting that he last worked full-time on January 30, 2015, indicated that he became too disabled to work on January 1, 2014, more than a year before.  He indicated that from January 2010 to January 2015 he lost 120 days of work due to illness.  While stating that he left his job because of his disability, he denied receiving disability retirement benefits.  

Employment information received in March 2015, indicates that the Veteran last worked on January 31, 2015, when he retired.  It was noted that he was eligible for retirement and that his work requirements caused too many health problems.  He was not entitled to any associated benefits at the time he retired.  Although it is unclear what health problems led to his retirement, the Board will resolve reasonable doubt in favor of the Veteran and grant a TDIU effective January 31, 2015.

In this case, while the Veteran's service-connected physical disabilities prior to January 31, 2015, undoubtedly would make his work more difficult, and would require some accommodation; however, there is no persuasive evidence to the effect that they would have prevented him from substantially gainful employment as the evidence clearly indicates that he continued to work full-time during this period, and several VA examiners, after examining the Veteran and reviewing his claims file, opined that his service-connected disabilities would not render him unemployable.  

The Board has also considered the Veteran's contentions and acknowledges that he is competent to give evidence about what he experienced or observed.  However, the Board finds the Veteran's lay statements that he was unemployable as early as January 1, 2014, lack credibility given that he continued to work full time until the date of his retirement in January 2015.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for disabilities of the left and right hands and fingers is denied.  

Entitlement to a separate disability rating for neurological abnormalities associated with the service-connected low back disability prior to February 5, 2014, is denied.  

Entitlement to separate 20 percent disability ratings for left and right lower extremity radiculopathy involving the sciatic nerves from February 5, 2014, to October 28, 2014, is granted.  

Entitlement to separate 20 percent disability ratings for left and right lower extremity radiculopathy involving the femoral nerves from February 5, 2014, to October 28, 2014, is granted.  

Entitlement to a TDIU effective January 31, 2015 is granted.  

REMAND

For the reasons explained below, the Board finds that the evidence of record is inadequate for determining the Veteran's claim for entitlement to service connection for bilateral knee disabilities.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  

Pursuant to the Board's May 2014 remand instructions, the VA examiner who conducted the December 2014 examination provided an opinion regarding whether the Veteran's bilateral knee disabilities were proximately due to or caused by the Veteran's service-connected low back disability and/or residuals of cold injuries of the feet.  However, the question of whether the Veteran's current left and right knee disabilities are aggravated by his service-connected low back disability and/or residuals of cold injuries of the feet has not been addressed.  The Board finds that another VA examination to determine the nature and etiology of the Veteran's current bilateral knee disabilities is warranted.  

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claim file.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.  

2.  After undertaking the above development, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the current nature and etiology of any right or left knee disability found to be present.  The entire claims file must be reviewed by the examiner.  
Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether any diagnosed right and/or left knee disability more likely, less likely, or at least as likely as not (50 percent or greater probability) due to or caused by the Veteran's service-connected low back disability or service-connected disabilities of the lower extremities and residuals of cold injury to the bilateral feet.  

If not, the examiner must opine whether any diagnosed right and/or left knee disability has more likely, less likely, or at least as likely as not been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities. 

If aggravated, specify the baseline of the right and/or left knee disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


